Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 3/31/2020.
Claims 1-18 are examined. 
Claims 1-2, 7-8, 13-14 are rejected. 
Claims 3-6, 9-12, 15-18 are objected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2021.  Accordingly, the information disclosure statement is being considered by the examiner.
				
Allowable Subject Matter
Claim 3-6, 9-12, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent 10,747,606 to Shemer et al. (hereinafter known as "Shemer”) and U.S. Publication 2020/0106801 to Evans et al. (hereinafter known as "Evans”).

As per claim 1 Shemer teaches, a disaster security resource calculation method comprising: 
obtaining disaster prevention data of a place to be evaluated and loss assessment data of the place in a disaster scenario, wherein the disaster prevention data comprises environmental information, item information, and personnel information (Shemer Fig 5A col 15 lines 2 - 35 – teaches collection of risk information for set of possible event / disasters where information is interpreted as disaster data, Fig 5C col 17 lines 50 to col 18 line 35 teaches – location, adverse event, risk, time, duration of event all combined are interpreted by examiner as environmental (location), item (data center name) and personnel (PII personal information in data center). 
Shemer does not teach however Evans teaches, 
determining disaster security resources required by the place to be evaluated in the disaster scenario using a preset calculation model according to the disaster prevention data and the loss assessment data (Evans Fig 8 para 141-145).
Shemer teaches data analysis to determine risk analysis based on adverse event(s) (abstract). Shemer does not teach Evans teaches disaster scenario and preset calculation model (Evans abstract and Fig 8). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Shemer of risk analysis based on adverse events with the invention of Evans to teach preset calculation models. The motivation for doing so would be to quantify cyber risk exposures and cyber risk management across enterprise (Evans para 2). 

As per claim 2 combination of Shemer – Evans teaches, the disaster security resource calculation method of claim 1, wherein a method of obtaining the loss assessment data of the place to be evaluated in the disaster scenario comprises: 
obtaining the disaster prevention data of the place to be evaluated (Shemer Fig 5A-5C col 17 lines 50-65, col 18 lines 15-45 teaches calculation of adverse events which includes collection of data for data model generation of impact of adverse events such as predicting loss in case of negative event such as weather or earthquake), and 
simulating the place under different disaster scenarios through a disaster numerical simulation system to calculate the loss assessment data in each disaster scenario (Shemer Fig 5A col 15 lines 2-20 teaches calculation of risk based on numerical model with information (data) calculation on parameters such as data patterns, event scenario data (predictive) and employing algorithm models such as c4.5, CART and machine learning).
Claim 7,
Claim 7 is rejected in accordance with claim 1.

Claim 8,
Claim 8 is rejected in accordance with claim 2.

Claim 13,
Claim 13 is rejected in accordance with claim 1.

Claim 14,
Claim 14 is rejected in accordance with claim 2.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hakimi – Boushehri et al US Patent 10,747,606  
Schoenfelder et al US Patent 9,666,000 
Preito et al US Patent 10,023,339  
Anders et al US Publication 2018/0348018
Nakamura et al US Publication 2011/0312354
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431